Citation Nr: 0824941	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for a psychiatric 
condition.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for thoracolumbar 
scoliosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran's hypertension is related to active duty, 
nor may it be so presumed.

2.  The competent medical evidence, overall, does not show 
that the veteran's diabetes is related to active duty, nor 
may it be so presumed.

3.  The competent medical evidence, overall, does not show 
that the veteran has a psychiatric disability that is related 
to active duty, nor may it be so presumed.

4.  An August 2001 rating decision held that new and material 
evidence had not been received to reopen a claim for service 
connection for thoracolumbar scoliosis; the veteran did not 
appeal the decision within one year of receiving notification 
and thus the decision is final.

5.  Evidence added to the record since the August 2001 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for thoracolumbar scoliosis and does not raise a reasonable 
possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Service connection for diabetes is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

3.  Service connection for a psychiatric condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

4.  The August 2001 rating decision denying the veteran's 
request to reopen his claim of entitlement to service 
connection for thoracolumbar scoliosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

5.  Evidence received since the August 2001 rating decision 
is not new and material, and the claim for service connection 
for thoracolumbar scoliosis is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in January 2003 that fully addressed the 
first three notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  



Here, the VCAA duty to notify has not been satisfied with 
respect to Kent.  In this regard, VCAA notice errors are 
presumed prejudicial unless VA shows that the error did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board finds that the Kent notice error did 
not affect the essential fairness of the adjudication.  The 
contentions set forth by the veteran's August 2000 claim and 
June 2003 notice of disagreement (NOD) make it clear that she 
had actual knowledge that service connection for 
thoracolumbar scoliosis had been denied because it had 
preexisted service and was not aggravated by service.  She 
has been represented by a service organization during the 
appeal.  The veteran stated in March 2008 that she had no 
additional information or evidence to submit to substantiate 
her claims.  These factors demonstrate that the veteran has 
submitted all evidence and/or information in her possession 
and thus the purpose of the VCAA was not frustrated.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
not provided timely notice of the type of evidence necessary 
to establish effective dates for the claimed disabilities on 
appeal.  Any questions as to the appropriate effective dates 
to be assigned are moot as the claims have been denied. 


VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  The veteran failed to report for a June 
2008 hearing before a Veterans Law Judge.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  


In this case, the appellant was not afforded a VA medical 
examination for any of her claims.  VA is not obligated to 
provide a medical examination if the veteran has not 
presented new and material evidence to reopen a final claim.  
38 U.S.C.A. § 5103A(f).  Thus, a VA examination is not 
required with respect to the veteran's claimed scoliosis.

Further, there is no evidence of hypertension or diabetes 
during service, competent medical evidence of any of the 
conditions until years after separation, or competent medical 
evidence, based on a review of service medical records, 
linking any post-service claimed condition to her service.  
Thus, the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
veteran stated in March 2008 that she had no additional 
information or evidence to submit to substantiate her claim.   
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection  

The veteran has made general contentions that her current 
diabetes, hypertension and psychiatric condition were 
incurred during or as a result of active duty.  



Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including hypertension, diabetes 
and psychosis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hypertension, 
diabetes and a psychiatric condition. 

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
hypertension (or elevated blood pressure readings) or 
diabetes.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
veteran's separation from service.  Because hypertension and 
diabetes were not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because 
hypertension and diabetes were not seen within one year of 
the veteran's separation from service, presumptive service 
connection is not warranted.

The veteran's service medical records show that in February 
1979 she complained of hearing voices.  The impression was 
probable adjustment disorder.  She reported having heard 
voices three years earlier after taking sleeping pills.  The 
veteran's entrance medical examination fond that she was 
normal on clinical psychiatric examination, and the February 
1979 notation is not enough to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002).

A psychosis was not seen within one year of the veteran's 
separation from service, and thus presumptive service 
connection is not warranted.

The veteran's post-service medical records fail to show 
anxiety or hypertension until 1994, when they are noted in 
private treatment records, or diabetes until 2003, also noted 
in private treatment records.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Private treatment records dated during the appeal period 
continue to show treatment for hypertension and diabetes.  
They do not include any evidence or opinion linking either 
condition to the veteran's service.  VA treatment records 
dated in 2002 and 2007 reflect complaints and treatment for 
depression, but note that the veteran related the depression 
to her medical conditions and family situations.  Private 
medical records dated in 2003 provide an impression of 
anxiety and show treatment with Zoloft.  None of these 
records include any evidence or opinion linking the 
psychiatric conditions to the veteran's service or her 
February 1979 probable adjustment disorder. 

The veteran implicitly contends that the symptoms of 
diabetes, hypertension and a psychiatric condition have 
continued since active duty.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr or a dislocated shoulder 
under Jandreau, hypertension and diabetes are not conditions 
capable of lay diagnosis.  See Espiritu, supra, and Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the veteran's 
own testimony is not competent and sufficient to establish 
these diagnoses since service. 

To the extent that the veteran is able to observe continuity 
of psychiatric symptoms since service, her opinions are 
outweighed by the competent medical evidence.  Simply stated, 
the Board finds that the post-service medical records 
(containing no competent medical evidence of psychiatric 
complaints, symptoms, findings or diagnoses for many years 
after service, and no competent medical evidence linking any 
post-service depression or anxiety to her service) outweigh 
the veteran's contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for hypertension, diabetes 
or a psychiatric condition.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

New and Material Evidence 

The veteran contends that she never had any problems with her 
back until service, and thus she incurred thoracolumbar 
scoliosis during or as a result of active duty.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

A September 1980 Board decision denied service connection for 
thoracolumbar scoliosis because it preexisted service and was 
not aggravated by service.  The decision is final.  
38 U.S.C.A. § 7104(b) (West 2002).  Evidence of record at 
that time included service medical records showing 
thoracolumbar scoliosis of 30 degrees in March 1979.  A March 
1979 Medical Examination Board report found thoracolumbar 
scoliosis with convexity to the left.  In April 1979, the 
veteran was found unfit for duty with a diagnosis of 
thoracolumbar scoliosis with convexity to the left that 
existed prior to service.

After the September 1980 Board decision, a November 1996 
Board decision found that new and material evidence had not 
been received to open the claim.  Most recently, an August 
2001 rating decision found that new and material evidence had 
not been received to reopen the claim.  The veteran did not 
submit an NOD with this decision.  Her March 2002 
correspondence was a new application to reopen, not an NOD 
with the August 2001 rating decision.  38 C.F.R. § 20.201 
(2007).  The August 2001 rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

Evidence of record at the time of the August 2001 rating 
decision included the veteran's preservice medical records 
during childhood, which in 1979 showed dextroscoliosis; 
service medical records; numerous post-service medical 
records showing treatment for various low back conditions but 
negative for any evidence linking the veteran's scoliosis to 
service by cause or aggravation; and written and/or hearing 
testimony by the veteran and witnesses to the effect that her 
back was normal before service and her scoliosis began during 
service.  

Since the August 2001 rating decision became final, the RO 
has obtained a January 2003 notation from the VA medical 
center (VAMC) at Augusta, Georgia, that it had no medical 
records for the veteran.  Medical records from the VAMC in 
Decatur, Georgia, are negative for pertinent complaints, 
symptoms, findings or diagnoses.  Private medical records 
dated in 2002 and 2003 include an X-ray showing moderate 
degenerative changes of the lumbar spine.  Treatment records 
from two private hospitals dated in 2005 include one 
secondary diagnosis of scoliosis but are otherwise negative 
for pertinent complaints, symptoms, findings or diagnoses.  

None of the foregoing post-service treatment records link the 
veteran's thoracolumbar scoliosis to service by cause or 
aggravation.  Overall, these newly submitted VA and private 
post-service treatment records raise no reasonable 
possibility of substantiating the claim.  Thus, the evidence 
is not material within the meaning of 38 C.F.R. § 3.156(a).  

The veteran's recent assertions that she did not have 
thoracolumbar scoliosis prior to service, but incurred it 
while on active duty, are essentially the same as those she 
previously made to VA.  Thus, her statements and testimony 
are not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see 
also Anglin v. West, 11 Vet. App. 361, 368 (1998) (veteran's 
testimony supporting fact previously rejected regarding an 
alleged PTSD stressor was cumulative).  The veteran's 
statements are also not material.  It is generally true that 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
a lay person is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, supra; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  

In sum, the evidence submitted by the veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for thoracolumbar scoliosis.  Thus, it is 
not material within the meaning of 38 C.F.R. § 3.156(a) and 
the claim is not reopened.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes is denied.

Service connection for a psychiatric condition is denied.

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
thoracolumbar scoliosis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


